George Crain and Manchile Crain v. Commissioner.Crain v. CommissionerDocket No. 47007.United States Tax Court1953 Tax Ct. Memo LEXIS 47; 12 T.C.M. (CCH) 1354; T.C.M. (RIA) 53379; November 30, 1953*47  Neil J. Lynch, Esq., and C. L. Stickney, C.P.A., Security Building, Olympia, Wash., for the petitioners. Gordon N. Cromwell, Esq., for the respondent.  OPPERMemorandum Findings of Fact and Opinion OPPER, Judge: Respondent determined a deficiency in petitioners' income tax in the amount of $853.14 for the calendar year 1948. The sole issue concerns the proper basis of certain farm improvements and equipment acquired by petitioners prior to a sale of the farm in 1948. Proposed findings of facts were submitted by respondent and were concurred in by petitioners. Findings of Fact Petitioners are husband and wife who have resided in Puyallup, Washington since sometime in 1948. They have been engaged primarily in farming since at least 1937. Their joint Federal income tax return for the calendar year 1948 was filed with the collector of internal revenue for the district of Washington. In their 1948 return, petitioners reported gain from the sale of a farm and equipment at Wyndmere, North Dakota as follows: Selling price of farm$20,500.00Selling price of equipm't10,592.30$31,092.30Cost of farm$ 5,200.00Cost of im-provements11,312.20$16,512.20Less depreci-ation6,900.00$ 9,612.20Cost of equip-ment$10,691.78Auction expense495.7011,187.4820,799.68Gain$10,292.62Taxable at 50%5,146.31*48  On February 12, 1953 respondent mailed to petitioners a notice determining an income tax deficiency which resulted from the following revised computation of capital gain: Cost of land as claimed$ 5,200.00Improvements, 50% of$11,484.90claimed5,742.45Equipm't, 50% of $11,187.48 claimed5,593.74Total Cost$16,536.19Less depreciation3,450.00Net Cost$13,086.19Sales price31,092.30Gain realized$18,006.11In their petition to the Tax Court, petitioners alleged that respondent erred in disallowing 50 per cent of the claimed cost of improvements and equipment. The cost of the improvements made by petitioners on their Wyndmere, North Dakota farm amounted to $5,742.45. The cost to petitioners of the equipment, which was sold at the same time as the Wyndmere farm, was $5,593.74. Opinion Petitioners failed to introduce any adequately probative evidence as to the cost of the property in question. They having failed to overcome the presumption of correctness attaching to respondent's determination, respondent's motion for judgment, made at the close of the hearing, was granted. Accordingly, Decision will be entered for*49  the respondent.